PRESIDENT CONTRACT WITH LANS HOLDINGS

 

This PRESIDENT contract has been signed today between Lans Holdings. (The
company) and Trevor Allen,(the President).

Employment 
PRESIDENT is hired as the chief executive officer at the company as of 19th
November, 2014. The employment is of indefinite duration.

Working Hours 
PRESIDENT shall work Part time as required

Work location 
PRESIDENT will be based at the company's office in London, UK. 

Tasks 
PRESIDENT shall manage and be responsible for the ongoing operations of the
company under the Companies charter and other PRESIDENT instructions issued by
the Board. 

Salary 
Salary is to be $3000 per month and paid on the last day of the month when it is
earned. If the last day is a holiday, the salary will be paid on the working day
that precedes the holiday.

Confidentiality 
A special confidentiality agreement has been signed between the company and the
PRESIDENT. 

Termination of employment
The Board has the right to terminate the employment for the PRESIDENT with
regard to a notice period of one (1) Week. PRESIDENT has the right to terminate
this agreement with regard to a notice period of one (1) Week. A notice of
employment termination shall be in writing. 

Gross breach of contract 
If any part to this Agreement grossly violates any provision in this PRESIDENT
contract, the other party is entitled to agreed compensation and this
PRESIDENT's contract is terminated with immediate effect. 

Disputes 
Any disputes between the company and the PRESIDENT that cannot be resolved by
the parties themselves shall be settled by arbitration with two of both parties
approved arbitrators. The company accounts for the arbitrators' expenses if the
dispute goes to arbitration.

Signatures

/s/ Trevor Allen
Trevor Allen



